 



Exhibit 10.17
AMENDMENT NO. 11 TO LEASE AGREEMENT
     THIS AMENDMENT is made as of December 5, 2006, between TEACHERS INSURANCE
AND ANNUITY ASSOCIATION OF AMERICA (“Landlord”) and RTW, INC. and AMERICAN
COMPENSATION INSURANCE COMPANY (collectively, “Tenant”)-
     A. Landlord and Tenant or their predecessors in interest entered into a
written lease agreement dated August 7, 1990 (“Initial Lease”), which has not
previously been amended or modified, except by:
     Amendment No. 1 to Lease Agreement dated October 15, 1990 (“Amendment
No. 1”),
     Amendment No. 2 to Lease Agreement dated October 28, 1991 (“Amendment
No. 2”),
     Amendment No. 3 to Lease Agreement dated December 29, 1992 (“Amendment
No. 3”),
     Amendment No. 4 to Lease Agreement dated January 31, 1994 (“Amendment
No. 4”),
     Amendment No. 5 to Lease Agreement dated July 27, 1994 (“Amendment No. 5”),
     Amendment No. 6 to Lease Agreement dated December 9, 1994 (“Amendment
No. 6”),
     Amendment No. 7 to Lease Agreement dated January 15, 1997 (“Amendment
No. 7”),
     Amendment No. 8 to Lease Agreement dated July 20, 1998 (“Amendment No. 8”),
     Amendment No. 9 to Lease Agreement dated January 12, 1999 (“Amendment
No. 9”), and
     Amendment No. 10 to Lease Agreement dated June 13, 2002 (“Amendment
No. 10”).
The Initial Lease and Amendments Nos. 1 through 10 are sometimes collectively
referred to herein as the “Current Lease.”
     B. The Current Lease relates to the Leased Premises consisting of
approximately 26,301 rentable square feet on the fourteenth and fifteenth floors
of the building commonly known as 8500 Normandale Lake Boulevard, Bloomington,
Minnesota (the “Building”), and comprised of the following parcels:
     Approximately 20,745 rentable square feet on the fourteenth floor
(“Suite 1400”),and
     Approximately 5,556 rentable square feet on the fifteenth floor
(“Suite 1550”).
     C. Landlord and Tenant desire to delete Suite 1550 from the Leased
Premises, to expand the Leased Premises to include approximately 11,185 rentable
square feet on the eleventh floor of the Building as shown on the attached
Exhibit 1 (“Suite 1130”), to extend the term of the Lease, and to otherwise
amend the Lease as provided in this Amendment.
     FOR VALUABLE CONSIDERATION, the receipt and sufficiency of which are
expressly acknowledged, the parties agree as follows:
     1. Effect. The Current Lease is hereby amended to the extent necessary to
give effect to this Amendment, and the terms of this Amendment shall supersede
any contrary terms in the Current Lease. All references in the Current Lease to
“this Lease,” and all references in this Amendment to “the Lease,” shall be
deemed to refer to the Current Lease as amended by this Amendment. In all other
respects, the terms and conditions of the Current Lease shall remain unmodified
and in effect. Unless otherwise defined herein, capitalized terms used in this
Amendment shall have the same meanings as provided in the Current Lease.
     2. Term. The term of the Lease is hereby extended for one (1) period of
sixty (60) months commencing on October 1, 2007, and ending on September 30,
2012 (“Third Extension Term”). Except

1



--------------------------------------------------------------------------------



 



as expressly provided otherwise in the Lease or this Amendment, the Lease shall
continue during the Third Extension Term on all of the same terms and
conditions, and any reference in the Lease to the term of the Lease shall be
deemed to include and refer to the Third Extension Term. This Amendment shall
not be deemed to grant to Tenant any right or option to further extend or renew
the Lease, and any options to extend or renew contained in the Lease are hereby
deleted.
     3. Leased Premises.
     A. For purposes of this Amendment, the “Relocation Date” shall mean the
earlier of: (1) the date of substantial completion of the Tenant Finish Work in
Suite 1130 pursuant to the attached Exhibit 2, or (2) the date Tenant occupies
all or any part of Suite 1130 for the conduct of business. The Relocation Date
is currently estimated to occur on approximately March 1, 2007. If the
Relocation Date is delayed, Tenant’s obligation to pay rent for Suite 1130 shall
be postponed until the Relocation Date occurs (except in the case of Tenant
Delay as provided in the attached Exhibit 2), Landlord shall not be liable for
such delay, and the term shall not be extended or affected thereby.
      B. As of the Relocation Date, Suite 1550 shall be entirely deleted and
released from the Lease, and Tenant shall completely vacate Suite 1550 and
surrender possession thereof to Landlord in the condition required under the
Lease, reasonable wear and tear excepted. Tenant shall at its expense remove all
of Tenant’s trade fixtures, personal property, equipment, and telecommunications
and computer wiring from Suite 1550, and repair any damage caused by such
removal, moving, or installation.
     C. As of the Relocation Date, the Leased Premises shall be amended and
expanded so that the Leased Premises thereafter shall consist of a total of
approximately 31,930 rentable square feet, and shall be comprised of Suite 1400
and Suite 1130. Except as expressly provided otherwise in this Amendment or in
the Lease, Suite 1130 shall be added to and become part of the Leased Premises
for the remaining term of the Lease (including the Third Extension Term and any
extension thereof) on all of the terms and conditions of the Lease, and any
reference in the Lease to the Leased Premises shall thereafter be deemed to
refer to Suite 1400 and Suite 1130.
     D. If Tenant holds over in Suite 1550 after the Relocation Date, in
addition to Landlord’s other rights and remedies under the law and the Lease:
(1) Tenant shall pay holdover rent for Suite 1550 at one hundred fifty percent
(150%) of the rate for Base Net Rent and Operating Costs payable by Tenant for
such space during the month preceding the Relocation Date, computed on a daily
basis for each day Tenant remains in possession of Suite 1550; and (2) Landlord
shall be entitled to lawfully retake possession of Suite 1550 and to recover
from Tenant all costs, reasonable attorneys’ fees and consequential damages
sustained by Landlord as a result of such holding over by Tenant.
     5. Rent.
     A. Tenant shall pay Base Net Rent for Suite 1400 through September 30, 2007
as currently provided in the Lease. During the Third Extension Term, Tenant
shall pay Base Net Rent for Suite 1400 at an annual rate per rentable square
foot and payable in monthly installments as follows:

2



--------------------------------------------------------------------------------



 



                      Annual Rate Per   Monthly Period   Square Foot  
Installment
10/1/07-9/30/09
  $ 17.85     $ 30,858.19  
10/1/09-9/30/10
  $ 18.50     $ 31,981.88  
10/1/10-9/30/11
  $ 19.10     $ 33,019.13  
10/1/11-9/30/12
  $ 19,75     $ 34,142.81  

     B. Tenant shall pay Base Net Rent for Suite 1550 through the day preceding
the Relocation Date as currently provided in the Lease.
     C. Commencing as of the Relocation Date and continuing through the end of
the Third Extension Term, Tenant shall pay Base Net Rent for Suite 1130 at an
annual rate per rentable square foot and payable in monthly installments as
follows:

                      Annual Rate   Monthly Period   Per Square Foot  
Installment
Relocation Date through 9/30/07
  $ 17.20     $ 16,031.83  
10/1/07-9/30/09
  $ 17.85     $ 16,637.69  
10/1/09-9/30/10
  $ 18.50     $ 17,243.54  
10/1/10-9/30/11
  $ 19.10     $ 17,802.79  
10/1/11-9/30/12
  $ 19.75     $ 18,408.65  

     D. Tenant shall pay its proportionate share of Operating Costs for
Suite 1400 and Suite 1550 through the day preceding the Relocation Date as
currently provided in the Lease. Commencing as of the Relocation Date, Tenant’s
proportionate share of Operating Costs for Suite 1400 and Suite 1130 shall be
6.593%, calculated by dividing the rentable square feet in Suite 1400 and
Suite 1130 of 31,930 by the rentable square feet in the Building of 484,290; and
Tenant shall thereafter pay its proportionate share of Operating Costs for
Suite 1400 and Suite 1130 as provided in the Lease.
     E. Rent for Suite 1400 and Suite 1130 shall be paid at the same time and in
the same manner as currently provided in the Lease. If the Relocation Date is
not the first day of a calendar month, the Base Net Rent and Tenant’s
proportionate share of Operating Costs for the month in which the Relocation
Date occurs shall be prorated on a daily basis between Suite 1550 and
Suite 1130, and any deficiency or refund shall be paid within thirty (30) days
after Landlord’s statement to Tenant.
     6. Leasehold Improvements. Landlord agrees to construct leasehold
improvements in Suite 1400 and Suite 1130 as provided in the attached Exhibit 2.
In all other respects, Tenant agrees to accept Suite 1400 and Suite 1130 on an
“as is” basis, and Landlord has no obligation to do or pay for any leasehold
improvements or plans.
     7. Miscellaneous.
     A. Within ten (10) days after written request by Landlord, Tenant shall
execute and deliver an instrument in form reasonably satisfactory to Landlord
confirming the Relocation Date or any other matter reasonably requested by
Landlord relating to the relocation of the Leased Premises.
     B. Paragraph 6B of Amendment No. 10 and all prior provisions relating to
climate-controlled parking spaces are hereby deleted from the Lease.

3



--------------------------------------------------------------------------------



 



     C. Paragraph 6C of Amendment No. 10 and all prior provisions relating to
storage spaces are hereby entirely deleted from the Lease.
     8. Tenant Representations. Tenant hereby represents to Landlord that there
has been no assignment of Tenant’s interest under the Lease and no sublease of
all or any portion of the Leased Premises by Tenant requiring Landlord’s consent
that has not been obtained, there are no existing defenses, claims or offsets
which Tenant has against the enforcement of the Lease or Landlord, and Landlord
and Tenant are not currently in default under the Lease.
     9- Brokers. Landlord and Tenant each represents that it has not engaged or
dealt with any real estate broker, agent or finder with respect to this
Amendment, except for United Properties LLC (representing Landlord and whose
commission, if any, shall be paid by Landlord pursuant to a separate written
agreement). Landlord and Tenant shall indemnify and hold each other harmless
from all claims, liability or expense (including reasonable attorneys’ fees) in
connection with any claim for broker’s, finder’s or other fees or commissions by
any other person or entity as a result of such party’s actions or alleged
actions.
     10. Entire Agreement. The Lease, including, without limitation, this
Amendment and all exhibits which are attached hereto and hereby incorporated by
reference, constitutes the entire agreement between Landlord and Tenant with
respect to the subject matter hereof, and may not be amended or modified except
in a writing signed by Landlord and Tenant. Tenant acknowledges that it has not
been induced to enter into this Amendment by any agreements or representations
which are not set forth in this Amendment. This Amendment shall not be effective
until execution and delivery by both Landlord and Tenant.
     By signing this Amendment, the parties agree to the above terms.

                      LANDLORD:       TENANT:    
 
                    TEACHERS INSURANCE AND ANNUITY
ASSOCIATION OF AMERICA   RTW, INC.    
 
                   
By
  /s/ Arend W. Taal       By   /s/ Jeffrey B.Murphy    
Name:
 
 
Arend W. Taal       Name:  
 
Jeffrey B.Murphy    
Title:
  DIRECTOR       Title:   CEO    
Date Signed: 12/11/06
      Date Signed: December 7, 2006    
 
                                AMERICAN COMPENSATION INSURANCE COMPANY
 
                   
 
          By   /s/ Alfred L. LaTendresse    
 
          Name:  
 
Alfred L. LaTendresse    
 
          Title:   EVP and CFO    
 
          Date Signed: December 7, 2006    

4